Opinion by
Mb.. Chief Justice Paxson,
Brokers are persons whose business it is to bring buyer and seller together. They need have nothing to do with the negotiation of the bargain: Inslee v. Jones, Brightly’s N. P. Rep. 76. A broker becomes entitled to his commissions whenever he procures for his principal a party with whom he is satisfied, and who actually contracts for the purchase of the property at a price acceptable to the owner: Glentworth v. Luther, 21 Barb. *394145. He must establish his employment as broker, either by previous authority, or by the acceptance of his agency and the adoption of his acts, and also must prove that his agency was the procuring cause of the sale; and when, being duly authorized to sell property at private sale, he has commenced a negotiation with a purchaser, the owner cannot, while such negotiation is pending, take it into his own hands and complete it either at or below the price first limited, and then refuse to pay the commissions : Chilton v. Butler, 1 E. D. Smith, 150. The foregoing is the law applicable to real estate brokers as stated by the late Justice Shakswood in Keys v. Johnson, 68 Pa. 42.
The plaintiff is not a real estate’broker, but claims to recover the sum of 15,000 as compensation for making a sale of the Bedford Springs property, to one L. B. Doty. He claims to have made such sale by virtue of an authority in writing, signed by the defendants, John Anderson and E. H. Anderson, the owners of the property. The writing referred to is as follows: “We hereby authorize and empower William Hartley to sell the property known as the Bedford Mineral Springs, containing sixteen hundred acres, more or less, and situate in the township of Bedford, county of Bedford, and state of Pennsylvania, together with buildings and improvements, for the sum of two hundred and fifty thousand dollars ; and in consideration of his services in procuring purchaser for same, or effecting said sale, we bind ourselves jointly and severally to pay said Hartley the sum of five thousand dollars, and agree’ to make and procure from all parties in interest a good and sufficient title to the purchaser thereof. This authority to hold good until the 15th day of August, 1887.
“ Bedford Springs, July 15th, ’87.”
It is manifest the plaintiff could only bind the defendant by virtue of this paper by a strict compliance with its terms. He could not sell for a less sum than that named in the writing, nor could he exercise his authority to sell after the time limited therein had expired.
It appears that, on the evening of August 15, 1887, he gave a written notice to the defendants that he had that day “ received a proposition for the purchase of the Bedford Springs property, and secured a hona fide purchaser for the same upon *395is the following terms : $20,000 in cash when the agreement drawn; $30,000 in cash when the deed is delivered; $200,000 to be secured by mortgage on property at any time that may be agreed upon, and to draw interest at 6 per cent.”
This offer was not accepted by the defendants, who, on the following day notified the plaintiff that they declined to negotiate further. They subsequently sold the property to other parties.
It will be noticed that the plaintiff did not pretend that he had made a sale of the property on August 15th. It was a mere proposition or offer in which the name of the purchaser was not disclosed. Had the defendants accepted the proposition upon the terms proposed, or had accepted the purchaser upon modified terms, it is possible, under the authority of Kees v. Johnson, supra, the plaintiff would have been entitled to recover. Be this as it may, it is clear from the evidence that he did not procure Mr. Doty, either as a purchaser or bidder. The evidence is uncontradicted that Mr. Doty had been in treaty for the property with the defendants themselves for several months prior to this transaction, at one time offering $300,000 and at another $250,000. The latter offer was made upon the same day as the proposition of the plaintiff, but varying somewhat in its terms. It appears that a Mr. Alexander, a telegraph operator at Bedford, had in some way become aware that Mr. Doty was in treaty for the property. Acting upon this information, he informed the plaintiff on Saturday morning, the 13th of August, that he could find a purchaser, without, however, according to the evidence, informing the plaintiff that Mr. Doty was the person. The plaintiff thereupon agreed with Alexander to allow him $1,000 out of the commissions for his services. This was upon a Saturday. Upon the following Monday evening the plaintiff made to the defendants the proposition referred to. The plaintiff alleged and so testified that at the time the proposition was made he had no knowledge that Doty was in treaty with the defendants. We must assume this to be so, at the. same time we regard it as a striking coincidence. It is not material whether or not he had such knowledge. Assuming that the defendants should have accepted the offer, it is clear the plaintiff did not bring them together. He rendered them no service by bringing *396them a proposition from a man who had. been negotiating with them since the preceding February. Hence, the good faith of the offer is immaterial and the want of it could harm no one but the plaintiff.
This view of the case renders it unnecessary to discuss the question, whether the defendants, under the terms of the agreement with plaintiff, would have been entitled to insist upon a cash offer. We are of opinion that the plaintiff had no case, and that it was not error to so instruct the jury.
Judgment affirmed.
[See, also, the following case.]